Citation Nr: 1441988	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinea pedis and onychomycosis, claimed as a fungus of the feet.

3.  Entitlement to service connection for bilateral hand arthritis.

4.  Entitlement to an initial rating in excess of 60 percent for multiple diagnosed eye conditions (diplopia, diabetic retinopathy, cataracts, glaucoma, hemianopsia, and central retinal vein occlusion) (bilateral eye disabilities).

5.  Entitlement to a compensable rating for an appendectomy scar.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or by reason of being housebound.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2011, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a November 2011 decision, the Board reopened the Veteran's previously denied claim for service connection for a back disability, and denied his claims for service connection for bilateral hernias, rashes and pruritus, claimed as due to exposure to Agent Orange, bilateral hearing loss, and hypertension.  At that time, the Board remanded the reopened claim for service connection for a back disability, and his claims for service connection for right plantar paresthesias, tinea pedis and onychomycosis, claimed as a fungus of the feet, and bilateral hand arthritis, a compensable rating for an appendectomy scar, an initial compensable rating for bilateral cataracts, and entitlement to SMC, to the Agency for Original Jurisdiction (AOJ) for further development.

In a January 2013 rating decision, the AOJ granted service connection for right side hemiparesis, with loss of use of the right foot and hand, assigned a 100 percent evaluation; right upper extremity peripheral neuropathy, assigned a 40 percent evaluation; aphasia, assigned a 30 percent evaluation; diabetic voiding dysfunction, assigned a 20 percent evaluation; left and right lower extremity peripheral neuropathy, assigned 20 percent evaluations; multiple cerebral vascular accidents, assigned a 10 percent evaluation; and erectile dysfunction, assigned a noncompensable disability evaluation.  SMC based on loss of use of one hand and foot, and loss of use of a creative organ, were also granted, and all the ratings were effectuated from April 25, 2006.  The RO also granted entitlement to automobile and adaptive equipment and specially adapted housing.  

The AOJ's grant of service connection for right side hemiparesis with loss of use of the right foot and right lower extremity peripheral neuropathy essentially represents a full grant of the benefits sought as to the Veteran's claim on appeal for service connection for right plantar paresthesias.  Thus, the matter is no longer in appellate status.

The January 2013 rating decision also recharacterized the Veteran's service-connected bilateral cataract disability as multiple diagnosed eye conditions (diplopia, diabetic retinopathy, cataracts, glaucoma, hemianopsia, central retinal vein occlusion) and granted an initial 60 percent rating, effective April 25, 2006.

The issues of entitlement to service connection for a back disability, tinea pedis and onychomycosis, claimed as a fungus of the feet, and SMC based on the need for A&A or by reason of being housebound, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the Veteran has bilateral hand arthritis that had its clinical onset in or is otherwise related to active service, nor was bilateral hand arthritis manifested to a compensable degree within one year of discharge from active duty.

2.  Resolving all doubt in the Veteran's favor, his appendectomy scar is manifested by painful scarring throughout the appellate period.

3.  For the entire appeal period, the Veteran's visual field is best measured as between 31 and 45 degrees of concentric contraction and his visual acuity is best measured as no worse than 20/100, bilaterally; intermittent diplopia is reported. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hand arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for a 10 percent rating for an appendectomy scar are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 4.118, Diagnostic Code 7801, 7804, 7805 (2008) and (2013), as in effect prior to and after October 23, 2008.

3.  The criteria for an initial 70 percent for multiple diagnosed eye conditions (diplopia, diabetic retinopathy, cataracts, glaucoma, hemianopsia, and central retinal vein occlusion) are met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.25, 4.75, 4.76, 4.76a, 4,77-4.79, 4.84a, Diagnostic Codes (DCs) 6006, 6061-6090 (2007); 38 C.F.R. §§ 4.77, 4.79 DCs 6008, 6061-6090 (2013) (effective December 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (veteran's court or court) held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the veteran's court's decision) were not disturbed by the Federal Circuit's decision.

In letters dated in August 2006, June 2008, and May 2009, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b).  

The Veteran's increased rating for an eye disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability, or had worsened in severity, would be helpful in establishing the claims.  As a result of the hearings, the case was remanded to obtain records and current findings.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearings.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.
§ 3.159(c).  All reasonably identified and available VA and non-VA medical records have been secured.  A review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) electronic files does not show any additional records relevant to the service connection and increased rating claims on appeal not already considered by the AOJ.

The Veteran underwent VA examinations in August 2009 and December 2011 regarding his increased rating claims and the examination reports are of record.

The Board's November 2011 remand was obtain records of the Veteran's treatment at Kaiser Permanente in California from July 1968, to 1969, records considered by the Social Security Administration (SSA) in its grant of disability benefits to him, and VA medical records dated since June 2009, and to afford the Veteran VA examinations regarding his claims for increased ratings for his appendectomy scar and eye disability.  

There has been substantial compliance with the Board's remand, as the Veteran was scheduled for VA examinations in December 2011.  In January 2012, the Kaiser Permanente medical facility in Bellflower, California, reported that the Veteran's records were destroyed.  In May 2012, the SSA advised that the Veteran's records were destroyed.  VA medical records, dated to August 2012, were obtained.  

A VA examination was not provided regarding the Veteran's claim for service connection for bilateral hand arthritis.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to any complaints or treatment for a bilateral hand disorder.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to bilateral hand pain until many years following separation.  Furthermore, the records contain no competent evidence suggesting a causal relationship between a current disability and active service. (Additionally, the Veteran's statements of continuous symptomatology are not deemed credible here, as will be discussed in more detail below.)  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.

A. Service Connection

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

To establish a right to compensation for a present disability, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Although the Veteran is competent to provide a diagnosis of an observable condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Contentions

The Veteran reports that his bilateral hand arthritis began during active service.  He testified that, within a year of his discharge from active service, he realized he had a bilateral hand problem for which he sought medical treatment at Kaiser Permanente.  See Board hearing transcript at page 12.

Thus, the Veteran believes that service connection is warranted for his bilateral hand arthritis.

Facts

Service treatment records do not discuss treatment for a bilateral hand disorder.  When examined in June 1968, prior to separation, the Veteran's upper extremities were normal.

The post service VA and non-VA medical evidence, dated from 1996 to 2012, includes a November 1997 VA medical record indicating that the Veteran had arthritis involving his fingers associated with Castleman's disease (diagnosed in February 1997, according to a January 1998 VA medical record).  

During 1998, VA medical records show that the Veteran was also variously diagnosed with lupus, a mixed connective tissue disease, and rheumatoid arthritis.  The records are devoid of any reference to arthritis of the hands related to his active service.

In a May 2011 Physician's Questionnaire, B.C., M.D., the Veteran's physician, stated that the Veteran suffered from bilateral hand arthritis.  Dr. B.C. was unable to indicate if it could be attributed to military service and noted that the bilateral hand arthritis was related to mixed connective tissue disease.  No further explanation was provided.

Analysis

The Veteran is competent to describe his observable symptoms, such as hand pain.  To the extent he is claiming that hand problems have persisted since service, this is inconsistent with his reports, and the fact that he did not report hand pain when he filed his initial claim for VA benefits in March 1998.  However, he evidently first reported a bilateral hand disability in 1997, when arthritis of the hands was noted, and variously associated with Castleman's disease, lupus, mixed connective tissue disease, and rheumatoid arthritis.  Hence, his reports of symptoms beginning in service and continuing since are not deemed credible. 

Moreover, while arthritis is among the listed chronic diseases, and a continuity of symptomatology could establish a link between that disease and service, the first documented evidence of arthritis is from 1997, nearly 30 years after the Veteran's discharge.  Walker.

There is no medical evidence to support the Veteran's claim that his bilateral hand arthritis had its onset during active service, or within one year after his discharge.

In sum, a clear preponderance of the evidence of record is against the Veteran's claim for service connection for bilateral hand arthritis, and his claim must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F. at 1365.

B. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).

Where the question for consideration is propriety of the initial evaluation "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

1. Appendectomy Scar

The record reflects that, in an August 1998 rating decision, the RO granted service connection for an appendectomy scar, and assigned a noncompensable disability rating under Diagnostic Code 7399-7805.  In April 2006, the RO received his current claim for an increased rating.

During the pendency of this appeal, the rating criteria for evaluating scars were amended.  See 38 C.F.R. § 4.118, effective for claims received by VA on or after October 23, 2008.  See also 74 Fed.Reg. 54708 (Sept. 23, 2008) (codified as amended at 38 C.F.R. § 4.118 (2013).  As the Veteran's claim for an increased rating was received in 2006, the new rating criteria are not for application in his case. 

Under the applicable rating criteria of 38 C.F.R. § 4.118, Diagnostic Code 7805 provides that scars (other than head, neck, or face scars) are to be rated on limitation of function of affected part.  Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 

The Board, however, notes that Diagnostic Code 7801 is also relevant to this case. Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) are rated 40 percent disabling. Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Upon review of the probative medical evidence of record, and giving the Veteran the all benefit of the doubt, the Board finds that a minimal compensable rating is warranted for his appendectomy scar.

The VA and non-VA medical records do not discuss complaints regarding the Veteran's appendectomy scar.

During his May 2011 Board hearing, however, the Veteran testified that his scar was occasionally painful when his clothing rubbed against it and was sensitive to hot and cold.  See Board hearing transcript at pages 14-15.  His wife agreed that he occasionally complained about the scar.  Id. at 15.

In December 2011, the Veteran underwent VA examination.  The examiner noted that the Veteran had a scar on the anterior surface of his trunk from his 1967 surgery.  It was a diagonal scar on the right lower quadrant that was 4 inches by .25 inches.  It was also noted that the Veteran reported no pain.  On examination, the superficial scar was not painful and there were no signs of skin breakdown, inflammation, edema, or keloid formation, and no other disabling effects.  The diagnosis was well-healed surgical scar on the right lower quadrant.

The Board has considered the Veteran's oral and written statements regarding his appendectomy scar disability.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

The Veteran has complained of pain and sensitivity in the area of the scar from the appendectomy performed while he was on active duty.  Resolving all doubt in the Veteran's favor, the Board finds that the appendectomy scar is painful and tender and warrants a single 10 percent rating.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7804, 7805 (2008).  There is no basis for any higher evaluation.  Id.  

2. Eye Disabilities

The February 2007 rating decision granted service connection for bilateral diabetic retinopathy that was assigned an initial noncompensable disability rating under Diagnostic Code 6099-6006, effective April 25, 2006.  

A December 2012 VA medical opinion provided by an optometrist indicates that ocular manifestations, including hemianopsia (visual field loss in both eyes), non-proliferative diabetic retinopathy, diplopia, cataracts, and primary open-angle glaucoma (POAG), were as likely as not due to the Veteran's service-connected diabetes mellitus.  

In the January 2013 rating decision, a 60 percent rating for bilateral eye disabilities was assigned under Diagnostic Code 6099-6080, effective April 25, 2006.

VA revised the schedular rating criteria for the evaluation of eye disorders effective December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008).  See also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008.  As the Veteran filed his claim in April 2006, the regulations in effect prior to December 10, 2008, are for application.  It appears, however, that the RO considered the new regulations in the February 2010 statement of the case as well as the January 2013 rating decision and supplemental statement of the case.  Therefore, the Board will consider both sets of regulations.  In this regard, the Board observes that, when evaluating the evidence of record under both sets of regulations, the Veteran is entitled to a 30 percent rating for visual field impairment and a 50 percent visual acuity impairment based on the same set of criteria.  Therefore, there is no prejudice to him in the Board's consideration of both sets of criteria. 

Diabetic retinopathy, cataracts, hemianopsia, glaucoma, and central retinal vein occlusion are evaluated based on visual impairment.  38 C.F.R. § 7.79, Diagnostic Codes 6006, 6007, 6013, 6027.

Rating of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75.  When both decreased acuity and field are present, each is evaluated separately and combined under the provisions of the Combined Ratings Table in 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).  Muscle dysfunction is considered under 38 C.F.R. § 4.78 and diplopia is evaluated under Diagnostic Code 6090.




Visual Field

Measurement of the visual field will be made where there is disease of the optic nerve or when otherwise indicated.  Testing may be performed using Goldmann kinetic perimeter or automated perimetry using a Humphrey device.  The examiner must present the results on a Goldmann perimeter chart of at least 16 meridians in the test.  A procedure for the calculation of the average concentric contraction from the eight principle meridians is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 6080.  Though phrased slightly differently, under both sets of regulations, the most severe bilateral contraction to 5 degrees warrants a 100 percent rating.  Bilateral contraction from 6 to 15 degrees warrants a 70 percent rating and bilateral contraction of 16 to 30 degrees warrants a 50 percent rating.  Bilateral contraction of 31 to 45 degrees warrants a 30 percent rating.  38 C.F.R. § 4.76, 4.84a, Diagnostic Code 6080 (2008), (2013).

Alternatively, a bilateral contraction to 31 to 45 degrees may be evaluated as 20/70 in each eye and from 16 to 30 degrees as 20/100 in each eye.  Id.

In August 2009, a VA examiner performed a bilateral Goldmann test and presented a perimeter graph with measurements at the eight principal meridians and a trace of the perimeter.  Following the instructions in 38 C.F.R. § 4.76a and using Table III to obtain normal values, the sum of the concentric contractions at the eight meridians divided by eight equals an average concentric contraction of 24 degrees for the right eye and 34 degrees for the left eye.  Bilateral contraction of 16 to 30 degrees warrants a 50 percent rating and bilateral contraction between 31 and 45 degrees warrants a 30 percent rating under Diagnostic Code 6080 (2008), (2013).

In December 2011, a VA examiner performed a bilateral Goldmann test and presented a perimeter graph with measurements at the eight principal meridians and a trace of the perimeter.  Following the instructions in 38 C.F.R. § 4.76a and using Table III to obtain normal values, the sum of the concentric contractions at the eight meridians divided by eight equals an average concentric contraction of 36 degrees for the right eye and 27 degrees for the left eye.  Such findings are also commensurate with a 30 percent rating under Diagnostic Code 6080 (2008), (2013).

The Board concludes that an initial rating for visual field impairment in excess of 30 percent is not warranted.  A 30 percent rating is indicated from the most recent visual field test results.  A higher rating is not warranted because the average bilateral concentric contraction is not between 16 to 30 degrees.

Visual Acuity 

Ratings for visual acuity are based on a Snellen's test or the equivalent.  The basis of the rating is corrected distance vision with central fixation. Additional criteria are provided for a difference of more than three diapers of spherical correction between the two eyes, for irregular astigmatism, and for differences between near and distant corrected vision.  These deficits are not indicated in this case.  38 C.F.R. § 4.75. Ratings are provided for measured acuity in 38 C.F.R. § 4.79a, Diagnostic Codes 6061-78 (2008); 6061-66 (2013).  If the measured impairment is between two listed values, the higher of the two ratings is assigned.  38 C.F.R. § 4.76(b)(4). 

In August 2009, the Veteran underwent VA examination.  Ocular neurologic exam showed the right pupil was slightly larger than the left and was irregular in shape.  Both pupils were reactive to light and extraocular movement exam was full, bilaterally.  

Slight lamp examination showed that eyelashes, conjunctivae, anterior chamber, and cornea were clear, bilaterally.  The right iris had an irregular enlarged pupil shifted upward with an irregular shaped peripheral iridectomy at 2 o'clock.  The left iris was normal with a peripheral iridectomy at 1 o'clock.  A mild cortical cataract, greater in the right eye than the left, was noted.  

Fundus examination showed that the right fundus revealed a cup-to-disk ratio of 0.7; with multiple small collateral vessels off the disk.  The left opic nerve revealed a cup-to-disk ratio of 0.8.  Macula, retinal vessels, and retinal periphery were clear, bilaterally.

The Veteran's uncorrected visual acuity was 20/70- in the right eye and 20/80 in the left eye.  His corrected visual acuity was 20/40, bilaterally.  The rating for bilateral impairment at this degree is noncompensable.  38 C.F.R. § 4.79, Diagnostic Code 6079 (2008), 6066 (2013). 

In December 2011, the VA examiner reported that the Veteran's uncorrected visual acuity for distance in the right eye was 20/80 corrected to 20/100; and, uncorrected visual acuity in the left eye was 20/100 corrected to 20/60.  As per 38 C.F.R. § 4.76(3), the Veteran's far vision is rated as 20/40.  This degree of impairment is commensurate with a 50 percent rating under the old and new regulations.  38 C.F.R. § 4.79, Diagnostic Code 6078 (2008), 6066 (2013).

The Board concludes that an initial or staged rating in excess of 50 percent for visual acuity impairment is not warranted.  A rating of 50 percent is assigned by the appropriate Diagnostic Code based on the most recent test and examination results.  A higher rating is not warranted under the Diagnostic Codes for visual acuity impairment because the measured acuity impairment is not more severe.

Diplopia

The December 2011 VA examiner noted that the Veteran reported intermittent diplopia as early as 2007, although the examiner was unable to elicit any diplopia or tropia on current examination.  

Prior to December 10, 2008, Diagnostic Code 6090 pertained to rating of diplopia (double vision).  38 C.F.R. § 4.84a.  Under Diagnostic Code 6090, ratings were based on the degree of diplopia and the equivalent visual acuity.  The ratings were applicable to only one eye.  A rating could not be assigned for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia was present and there was also a ratable impairment of visual acuity or field of vision of both eyes the diplopia rating was applied to the poorer eye while the better eye was rated according to the best corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note 2.  When diplopia existed in two individual and separate areas of the same eye, the equivalent visual acuity was taken one step worse, but no worse than 5/200.  Id., Note 4.

Under the current regulations, effective December 18, 2008, under Diagnostic Code 6090, diplopia is still rated according to the equivalent visual acuity.  If, however, it is occasional or correctable with spectacles, it is noncompensable.  38 C.F.R. § 4.79.

Given the December 2011 VA examiner's report of intermittent diplopia, that could not be elicited on current examination, the Board concludes that no more than a noncompensable rating is warranted for the Veteran's diplopia.  Id. 

POAG

POAG is rated under Diagnostic Code 6013, that evaluates eye disability on the basis of visual impairment due to angle-closure glaucoma or incapacitating episodes, whichever results in a higher evaluation, with a minimum 10 percent evaluation if continuous medication is required.  38 C.F.R. § 4.79, Diagnostic Code 6013 (2008), 6012 and 6013 (2013).

Given the ratings assigned herein, a higher rating is not warranted on the basis of visual impairment due to angle-closure glaucoma or incapacitating episodes.  Id.

Under 38 C.F.R. § 4.25

The Veteran's evaluations for visual field defect (30 percent) and visual acuity (50 percent) combine for a value of 65 percent that is converted to 70 percent to represent the final degree of disability.  38 C.F.R. § 4.25.

Thus, an initial 70 percent rating, but no higher, is warranted for the Veteran's bilateral eye disabilities since April 25, 2006.  The benefit of the doubt has been resolved in his favor to this limited extent.  


Extraschedular Considerations

The Board has also considered whether the Veteran's eye and appendectomy scar disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected eye and appendectomy scar disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's eye and scar disabilities include decreased visual acuity and visual field defect and mild scar pain.  The rating schedule contemplates these symptoms.  See Diagnostic Codes 6099-6080 and 7805.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's eye or scar disabilities that would warrant consideration of referral for an extraschedular rating. 

Because there are no manifestations of the Veteran's disabilities that are outside the rating criteria, referral for extraschedular rating is not warranted.
The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

Total Rating Based Upon Individual Unemployability Due to Service-Connected Disabilities (TDIU)

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran, however, is in receipt of a 100 schedular rating for right side hemiparesis, effective April 25, 2006.  The court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Consideration of entitlement to a TDIU is therefore not warranted from April 25, 2006.  Id.

Finally, in view of the holding in Fenderson and Hart and, based upon the record, the Board finds that at no time since the Veteran filed his most recent claims for service connection and an increased rating, have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Service connection for bilateral hand arthritis is denied.

A 10 percent rating, but no higher, for an appendectomy scar is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial 70 percent rating, but no higher, for multiple diagnosed eye conditions (diplopia, diabetic retinopathy, cataracts, glaucoma, hemianopsia, and central retinal vein occlusion) is granted from April 25, 2006, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Back Disability

In the November 2011 remand, the Board noted report of in-service back injuries and complaints of back problems in June and July 1968 and that that post service records reflect "continued back complaints since service."  Diagnoses include a history of back injury with continued myoligamentous pain (May 1998 VA examination report); mechanical low back pain (VA treatment records in May 2006 and January 2009); and lumbar spondylosis (May 2011 private physician's questionnaire).

In December 2011, a VA examiner reported one note in the Veteran's service treatment records stating back strain, with "no further complaints seen-no chronicity noted."  The Veteran denied seeing physicians for his back since then.  Results of X-rays of his lumbar spine showed mild L3-L4 degenerative disc disease.  The examiner opined that the Veteran's back disability was less likely than not (less than 50/50 probability) caused by or a result of one episode of lumbar strain.  

According to the examiner, given that there was "only one episode of lumbar strain in [the service treatment records] and no chronicity seen", and given the current diagnosis of mild degenerative disc disease, which is a normal part of aging in many, it was less likely as not that the [Veteran's] current back condition was related to time in service.  It is unclear what the examiner meant by "no chronicity" and he did not appear to consider the Veteran's documented reports of back pain and diagnosis of lumbar spondylosis in the claims file.  See e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Further clarification of the examiner's opinion is needed.

Tinea Pedis and Onychomycosis

The December 2011 VA examiner noted that neither tinea pedis nor onychomycosis were discussed in the Veteran's service treatment records and post-service medical records do not show treatment for tinea pedis.  The examiner observed that dermatology notes show treatment for onychomycosis.  In the examiner's opinion, onychomycosis was less likely as not caused by service-connected diabetes as "there is no evidence of onychomycosis in [the Veteran's service treatment records] and there is no evidence of relationship or aggravation of this condition by diabetes", thus, "it is less likely as not onychomycosis is due to time in service or aggravated by diabetes."  The examiner did not provide a rationale for his opinion.  See Nieves-Rodriquez v. Peake, 22 Vet. App. at 303-4.

SMC Based on the Need for A&A or by Reason of Being Housebound

The January 2013 supplemental statement of the case (SSOC) did not address this issue, and the AOJ provided no explanation for the omission.

The Board observes that a February 2011 handwritten note by RO personnel placed at the top of the claims file indicates that the Veteran withdrew his claim for entitlement to SMC based on the need for A&A or by reason of being housebound.  The Board is unable to identify a written withdrawal in the claims file.  See 38 C.F.R. § 20.204 (2013).  More importantly, this issue was discussed during the Veteran's May 2011 Board hearing, remanded to the AOJ in November 2011, and remains on appeal.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and a copy of this remand to the physician who performed the Veteran's December 2011 VA examination (or another similarly qualified physician-examiner).  The examination report should note review of the file and address the following:

a. Back Disability: In the December 2011 examination report, you stated that the Veteran's mild degenerative disc disease was not related to active service, in part, because there was "no chronicity" seen.  Please provide an explanation for is meant by "no chronicity." 

b. Onychomycosis: In the December 2011 examination report, you opined that the Veteran's onychomycosis was less likely than not caused by or a result of diabetes or his time in service.  Please provide reasons for your opinion.

2. Readjudicate the Veteran's claims for service connection for a back disability and onychomycosis and entitlement to SMC based on the need for A&A or being housebound, in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

No action is required of the Veteran unless he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


